                                         Case 5:17-cv-00220-LHK Document 1240 Filed 01/10/19 Page 1 of 3




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                              SAN JOSE DIVISION
                                  11

                                  12     FEDERAL TRADE COMMISSION,                            Case No. 17-CV-00220-LHK
Northern District of California
 United States District Court




                                  13                    Plaintiff,                            ORDER GRANTING IN PART AND
                                                                                              DENYING IN PART QUALCOMM’S
                                  14             v.                                           MOTION TO SEAL
                                  15     QUALCOMM INCORPORATED,                               Re: Dkt. Nos. 1212, 1213, 1214
                                  16                    Defendant.

                                  17

                                  18          Qualcomm filed the unredacted versions of the exhibits it seeks to seal in an order that

                                  19   differed from the order listed in its motion to seal. This increased the burden on the Court. The

                                  20   Court requests that Qualcomm’s future motions include consistent ordering of exhibits.

                                  21          Applying the compelling reasons standard, the Court rules on Qualcomm’s administrative

                                  22   motion to seal as follows. By Friday, January 11, 2019, at 8:00 a.m., Qualcomm shall refile

                                  23   redacted public versions of the below exhibits consistent with the Court’s sealing rulings.

                                  24
                                                Document                        Section                             Ruling
                                  25
                                        CX5260                         Portions of 002, 005-008,    GRANTED.
                                  26                                   016-023, 025-028, 041,
                                                                       and the entirety of 009-
                                  27                                   015, 048
                                  28                                                      1
                                       Case No. 17-CV-00220-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART QUALCOMM’S MOTION TO SEAL
                                        Case 5:17-cv-00220-LHK Document 1240 Filed 01/10/19 Page 2 of 3



                                               Document                 Section                          Ruling
                                   1
                                        CX5260                 Portions of 032-036        DENIED as to portions on p. 032, but
                                   2                                                      otherwise GRANTED.
                                        CX5260                 Portions of 043-047        DENIED as to first paragraph on p.
                                   3                                                      045, but otherwise GRANTED.
                                   4    CX5260                 Portions of 049-056        GRANTED.
                                        CX5260                 Portions of 065-066        DENIED.
                                   5    CX5260                 Portions of 069-071        DENIED as to 069-070, but
                                                                                          GRANTED as to 071.
                                   6    CX5260                 Portions of 073            GRANTED.
                                        CX5260                 074                        GRANTED.
                                   7
                                        CX5260                 Portions of 075            GRANTED.
                                   8    CX5260                 Portions of 079            GRANTED.
                                        CX5260                 080-083                    GRANTED.
                                   9    CX5260                 Portions of 084            GRANTED.
                                        CX5260                 Portions of 086            DENIED.
                                  10
                                        CX5260                 087-088                    DENIED.
                                  11    CX5260                 Portions of 089            DENIED.
                                        CX6774                 Portions of 005            GRANTED.
                                  12    CX6774                 Portions of 016            GRANTED.
Northern District of California
 United States District Court




                                        CX6774                 Portions of 021            DENIED.
                                  13
                                        JX0110                 Portions of 004-007        GRANTED.
                                  14    JX0110                 Portions of 009-010        GRANTED.
                                        JX0110                 Portions of 012-013        GRANTED.
                                  15    CX4155                 Portions of 009, 014       GRANTED.
                                        Cho Questionnaire      Questions 38(g), 38(h),    GRANTED.
                                  16                           195, 203
                                  17    Cho Questionnaire      Questions 99               DENIED.
                                        CX2568 & CX2568A       Portions of 001-002        GRANTED.
                                  18    CX2641 & CX2641A       Portions of 001-002, 004   GRANTED.
                                        CX2642 & CX2642A       Portions of 001, 003       GRANTED.
                                  19    CX0855                 Portions of 004-005        GRANTED.
                                  20    CX0855                 Portions of 008-009        GRANTED.
                                        CX0855                 Portions of 013-014        GRANTED.
                                  21    CX0855                 Portions of 017            GRANTED.
                                        CX0855                 Portions of 019-021        GRANTED.
                                  22    CX0855                 Portions of 023-026        GRANTED.
                                  23    CX0855                 Portions of 030            GRANTED.
                                        CX0855                 Portions of 039            GRANTED.
                                  24    CX0855                 Portions of 042            GRANTED.
                                        CX0858                 Portions of 001-003        GRANTED.
                                  25    JX0068                 Portions of 001-002        GRANTED.
                                  26
                                  27

                                  28                                              2
                                       Case No. 17-CV-00220-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART QUALCOMM’S MOTION TO SEAL
                                         Case 5:17-cv-00220-LHK Document 1240 Filed 01/10/19 Page 3 of 3



                                                 Document                 Section                            Ruling
                                   1
                                        JX0068                   Portions of 004             DENIED without prejudice.
                                   2                                                         Qualcomm’s unredacted filing
                                                                                             includes no highlighting on this page,
                                   3                                                         and thus does not make clear which
                                                                                             portions of p. 004 Qualcomm seeks to
                                   4
                                                                                             seal. If the exhibit is introduced at
                                   5                                                         trial, Qualcomm must seek sealing of
                                                                                             this document in open court and use
                                   6                                                         Qualcomm’s trial evidence time.
                                   7    CX0597                   Portions of 002-005         GRANTED.
                                        CX0597                   Portions of 007-008         GRANTED.
                                   8    CX8190                   Entire Document Except      DENIED without prejudice. This
                                                                 001-003, 008, 016, 024,     document is 348 pages. Qualcomm
                                   9                             039, 054, 056, 061, 065,    has made insufficient effort to
                                                                 070, 079, 089, 105, 111-    narrowly tailor its sealing request.
                                  10
                                                                 12, 117, 128, 141, 157,     The Court assumes that the parties
                                  11                             160, 168, 175, 181, 182,    only need a subset of the 348 pages
                                                                 190, 210, 220, 227, 234,    for trial. If so, the FTC must identify
                                  12                             243, 250, 257, 259, 269-    what subset of pages of this document
Northern District of California
 United States District Court




                                                                 74, 280-81, 291, 294,       the FTC intends to use and introduce
                                  13                             296-98, 303, 306, 309,      into evidence. The FTC’s
                                                                 314, 322, 330               identification will be done in open
                                  14
                                                                                             court and use the FTC’s trial evidence
                                  15                                                         time. Qualcomm must then identify
                                                                                             which of those pages or portions of
                                  16                                                         pages it seeks to seal in open court
                                                                                             and use Qualcomm’s trial evidence
                                  17                                                         time for sealing.
                                  18   IT IS SO ORDERED.
                                  19   Dated: January 10, 2019
                                  20                                                ______________________________________
                                  21                                                LUCY H. KOH
                                                                                    United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                                3
                                       Case No. 17-CV-00220-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART QUALCOMM’S MOTION TO SEAL
